Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 14, 17-27, 35, 38-42 are pending in the instant application.
Allowable Subject Matter
Claims 1, 4, 14, 17-27, 35, 38-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn.  The prior art fails to teach/suggest the limitations of the independent claim(s); see applicant’s remarks dated 6/9/22.
Regarding independent Claim 1, 14, the prior art fails to teach or suggest: transmitting, in a first message to a network node, an indication that the wireless device has data for transmission as an early data transmission;
obtaining, in a downlink control information, DCI, field of a second message received from the network node, an indication of whether to perform a fallback to a radio resource control, RRC, connection setup or resume procedure, wherein the DCI field comprises one of a modulation and coding scheme, MCS, field and a new data indicator, NDI, field; and
based on the indication, determining to perform the fallback to the RRC connection setup or resume procedure and building a third message to transmit to the network node that does not include the data for transmission as the early data transmission., in combination with the remaining limitations of the claim.

Regarding independent Claim 27, 35 the prior art fails to teach or suggest: receiving, in a first message from a wireless device, an indication that the wireless device has data for transmission as an early data transmission; and
sending, in a downlink control information, DCI, field of a second message, an indication to a wireless device, the indication indicating whether to perform a fallback to a radio resource control, RRC, connection setup or resume procedure, wherein the DCI field comprises one of a modulation and coding scheme, MCS, field and a new data indicator, NDI, field., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467